          Case 1:19-cr-02055-SMJ             ECF No. 61        filed 09/29/20      PageID.152 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                                  Sep 29, 2020
                                            Eastern District of Washington                            SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Finley, Leland James                        Docket No.          0980 1:19CR02055-SMJ-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Leland James Finley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 21st day of February 2020, under the following conditions:

Special Condition #7: Defendant shall obtain a portable Breathalyzer and be subject to testing up to six times per day.
Defendant is responsible for the cost of the device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Mr. Finley is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on September 26, 2020, at 2 p.m.

Conditions of pretrial release were reviewed and signed by Mr. Finley on February 24, 2020, acknowledging an
understanding of his pretrial release conditions including special condition number 7.

On September 26, 2020, this officer received a report via email from Smart Start, the portable Breathalzyer testing program
Mr. Finley is under, advising he failed to submit to his required test as scheduled from noon to 2 p.m. This officer made
contact with Mr. Finley via text message asking why he missed his Breathalzyer test. Mr. Finley stated his sleep schedule
is off again. This officer confirmed Mr. Finley submitted a test on this same date at 3:45 p.m., which to his credit, tested
negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         09/29/2020
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
          Case 1:19-cr-02055-SMJ         ECF No. 61      filed 09/29/20   PageID.153 Page 2 of 2
  PS-8
  Re: Finley, Leland James
  September 29, 2020
  Page 2

THE COURT ORDERS

[ ;]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer
                                                                    

                                                                     Date
